       Case 2:21-cv-00034-SMB Document 9 Filed 03/01/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tanya Winters,                                      No. CV-21-00034-PHX-SMB
10                  Plaintiff,                           ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is Plaintiff Tanya Winter’s First Amended Complaint
16   (“FAC”). (Doc. 7.) Plaintiff filed her FAC pro se against the Social Security Administration

17   (“SSA”). (Id.) The Court granted Plaintiff’s application to proceed in forma puaperis on
18   January 12, 2021. (Doc. 5.) The Court has screened Plaintiff’s FAC pursuant to 28 U.S.C.

19   § 1915(e)(2)(B) and dismisses the FAC with leave to amend.

20    I.    Legal Standard
21          When a party proceeds in forma pauperis, 28 U.S.C. § 1915(e)(2) requires the Court
22   to screen lawsuits and dismiss them sue sponte if it determines “the action or appeal…fails

23   to state a claim on which relief may be granted...” Lopez v. Smith, 203 F.3d 1122, 1126

24   (9th Cir. 2000). To adequately state a claim, Rule 8(a) of the Federal Rules of Civil

25   Procedure requires a complaint contain (1) a short and plain statement of the grounds for

26   the court’s jurisdiction, (2) a short and plain statement of the claim showing that the pleader
27   is entitled to relief, and (3) a demand for judgment for the relief the pleader seeks. Fed. R.
28   Civ. P. 8(a)(3). While detailed factual allegations are not required, “Threadbare recitals of
       Case 2:21-cv-00034-SMB Document 9 Filed 03/01/21 Page 2 of 3



 1   the elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 2   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint “must contain sufficient factual
 3   matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’” Id. (quoting
 4   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus, a complaint should
 5   contain “factual content that allows the court to draw the reasonable inference that the
 6   defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).
 7    II.   Statutory Screening
 8          From Plaintiff’s FAC, it appears that the appeal was brought almost three years after
 9   the time allowed by statute. The statute governing judicial review of final decisions made
10   by the Commissioner of Social Security requires a civil action to be commenced with the
11   district court within sixty days “after the mailing to [her] of notice of such decision or
12   within such further time as the Commissioner of Social Security may allow.” 42 U.S.C. §
13   405(g). Here, Plaintiff states in her FAC that she received notice that the Commissioner’s
14   decision was final on November 30, 2017. (Doc. 7.) Therefore, it appears that Plaintiff
15   brought this case almost three years after the statute would allow. Accordingly, the
16   Plaintiff’s FAC must be dismissed. However, the Court will grant Plaintiff leave to amend
17   in case Plaintiff’s listed date was an error.
18   III.   Leave to Amend
19          In accordance with the well-settled law in this Circuit, the Court will grant Plaintiff
20   leave to amend to cure the defects in her FAC if she wishes to do so. See Jackson v. Barnes,
21   749 F.3d 755, 767 (9th Cir. 2014) (citations omitted); Lopez, 203 F.3d at 1131 (en banc)
22   (holding a pro se litigant must be given leave to amend “if it appears at all possible the
23   plaintiff can correct the complaint’s defects”); Fed. R. Civ. P. 15(a)(2). Plaintiff’s FAC
24   may be amended to address the deficiencies identified above and should follow the form
25   detailed in Rule 7.1 of the Local Rules of Civil Procedure (“LRCiv”). Plaintiff can obtain
26   a form to use for her amended complaint for judicial review of a Social Security Disability
27   or Supplemental Security Income Decision via this link to the uscourts.gov website:
28   https://www.uscourts.gov/sites/default/files/complaint_for_review_of_social_security.pdf


                                                     -2-
       Case 2:21-cv-00034-SMB Document 9 Filed 03/01/21 Page 3 of 3



 1          Within thirty (30) days from the date of entry of this Order, Plaintiff may submit
 2   an amended complaint. Plaintiff must clearly designate on the face of the document that it
 3   is the “Second Amended Complaint.” The amended complaint must be retyped or rewritten
 4   in its entirety and may not incorporate any part of the FAC by reference.
 5   IV.    Conclusion
 6          Accordingly,
 7          IT IS ORDERED that Plaintiff’s First Amended Complaint (Doc. 7) is dismissed;
 8          IT IS FURTHER ORDERED that if Plaintiff does not file an amended complaint
 9   within thirty (30) days of the date this Order is entered, the Clerk of Court shall dismiss
10   this action without further order of this Court; and
11          IT IS FURTHER ORDERED that if Plaintiff elects to file an amended complaint,
12   it may not be served until and unless the Court issues an Order screening the amended
13   complaint pursuant to 28 U.S.C. § 1915(e)(2).
14          Dated this 1st day of March, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
